 Case 3:17-cv-00183-CAB-BGS Document 863 Filed 03/23/21 PageID.40543 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FINJAN, LLC.,                                       Case No.: 17CV183 CAB (BGS)
12                                      Plaintiff,
                                                         ORDER GRANTING EXTENSION
13   v.                                                  OF EXPERT DISCOVERY
14   ESET, LLC and ESET SPOL. SR.O.,
                                      Defendant.         [ECF 860, 861]
15
16
17
18
19
20         On March 9, 2021, counsel for the parties jointly contacted Judge Skomal’s
21   Chambers to raise a dispute regarding amendment of the Scheduling Order. ESET seeks
22   to extend the expert discovery deadlines to allow its expert to review third-party source
23   code. Finjan is opposed. On March 16, 2021, the Court issued a tentative decision
24   granting the request to extend expert deadlines. (ECF 861 at 2.) The decision required
25   the parties to meet and confer regarding extended deadlines that would both
26   accommodate ESET’s expert’s review of the third-party’s source code and Finjan’s
27   counsel’s schedules. (Id. at 2-3.) Finjan had indicated the extended deadlines proposed
28   by ESET conflicted with Finjan’s counsel’s schedules.

                                                     1
                                                                                17CV183 CAB (BGS)
 Case 3:17-cv-00183-CAB-BGS Document 863 Filed 03/23/21 PageID.40544 Page 2 of 4



 1           The Court required the parties to submit the proposed dates to the Court by March
 2   18, 2021. The parties were also required to notify the Court if either party rejected the
 3   tentative. The parties’ proposed dates were submitted on March 18, 2021 and follow
 4   here:
 5
 6            Task                         Current Deadline             Proposed Revised
                                                                        Deadline
 7
              Opening Expert Reports March 25, 2021                     April 30, 2021
 8            Rebuttal Expert Reports   April 12, 2021                  May 28, 2021
 9            Close of Expert Discovery April 30, 2021                  June 23, 2021

10
             Finjan also rejected the Court’s tentative. In doing so, Finjan reiterated its position
11
     that ESET’s expert’s review of third-party source code was fact discovery that should
12
     have been completed by February 22, 2021. Finjan additionally argued that ESET should
13
     have subpoenaed the third party’s source code three years earlier and should have also
14
     sought this extension from Finjan and the Court earlier. Finjan also indicated that ESET
15
     had made no effort to ensure Finjan would have access to the materials ESET was
16
     reviewing in the future.
17
             ESET accepted the Court’s tentative, provided the dates above with a one-day
18
     variation from Finjan’s submitted dates, and also reiterated its position on the dispute.
19
     Noting the Court’s tentative included concern that ESET waited this long to seek this
20
     extension, ESET clarified that it had engaged in lengthy discussions with the third party
21
     and contacted Finjan regarding the extension the same day it was officially informed that
22
     the source code review could not be reviewed by its expert from home, i.e. that it had to
23
     be reviewed at an outside location. ESET explained it was at this point that it knew it
24
     could not timely complete the review and meet the expert report deadline because the
25
     expert would not be able to travel to the outside location in time to complete the review
26
     and provide his report. ESET also disputed Finjan’s suggestion that it should have
27
     subpoenaed the third party’s source code earlier than when it did, December 4, 2020, and
28

                                                    2
                                                                                   17CV183 CAB (BGS)
 Case 3:17-cv-00183-CAB-BGS Document 863 Filed 03/23/21 PageID.40545 Page 3 of 4



 1   explained that there have been delays in getting access to the source code, including the
 2   third party’s request for more time because of limited personnel in the office because of
 3   the pandemic and the third-party’s objections, which counsel were ultimately able to
 4   resolve.
 5          Having considered the parties’ prior arguments as well as the new arguments noted
 6   above, the Court grants ESET’s extension request. The Court relies on the reasons stated
 7   in the tentative as well as the following. As an extension of expert discovery, ESET has
 8   shown good cause for the extension based on its efforts to obtain access to the third
 9   party’s source code by subpoena and resolution of objections to it, as well as the delays
10   resulting from the pandemic, both as to the third-party and ESET’s expert.
11          Additionally, as the Court stated in the tentative, even if the Court finds this is a
12   request to reopen fact discovery, the Court is persuaded it is justified. The Court
13   incorporates that analysis here and additionally notes that ESET’s December 4, 2020
14   subpoena could have resulted in timely access to the third-party source code even by the
15   fact discovery deadline. In this sense, ESET was diligent is seeking this discovery within
16   the limits of the existing Scheduling Order. 1 And although the Court still concludes that
17   ESET should have contacted Finjan or the Court earlier, the Court still finds that
18   reopening discovery would be justified if the expert’s review of third-party source code
19   were considered fact discovery. Accordingly, for the reasons set forth here and in the
20
21
22   1
       As explained in more detail in the Court’s tentative, the court must consider a number of factors in
     reopening discovery, including diligence. “When ruling on a motion to amend a Rule 16 scheduling
23   order to reopen discovery, [the Ninth Circuit] instructs” courts to consider:
             whether trial is imminent, 2) whether the request is opposed, 3) whether the non-moving party
24           would be prejudiced, 4) whether the moving party was diligent in obtaining discovery within the
25           guidelines established by the court, 5) the foreseeability of the need for additional discovery in
             light of the time allowed for discovery by the district court, and 6) the likelihood that the
26           discovery will lead to relevant evidence.

27   City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017) (quoting United States ex
     rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526 (9th Cir. 1995) vacated on other grounds, 520
28   U.S. 939 (1997)).

                                                         3
                                                                                            17CV183 CAB (BGS)
 Case 3:17-cv-00183-CAB-BGS Document 863 Filed 03/23/21 PageID.40546 Page 4 of 4



 1   Court’s tentative (ECF 861), ESET’s request to extend expert dates is GRANTED and
 2   the expert discovery deadlines are extended as set forth above.
 3         As to Finjan’s concern about access to the third-party’s source code, the parties
 4   should meet and confer on this issue. This is exactly the type of issue that the parties are
 5   in the best position to resolve between themselves and the third party without judicial
 6   involvement. The Court is not inclined to address it, particularly when it appears the
 7   parties have not made any meaningful attempt to resolve it themselves.
 8
 9         IT IS SO ORDERED.
10   Dated: March 23, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 17CV183 CAB (BGS)
